 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                                   1:15-cv-01462-DAD-GSA-PC
12                  Plaintiff,                         ORDER DENYING DEFENDANTS’
                                                       MOTION TO COMPEL
13          vs.                                        (ECF No. 66.)
14   HUMBERTO GERMAN, et al.,
15                  Defendants.
16

17   I.      BACKGROUND
18           Devonte Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
20   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
21   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
22   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and, against
23   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)
24           On April 25, 2019, the court issued a scheduling order setting a deadline of August 30,
25   2019, for completion of discovery, including the filing of motions to compel and a deadline of
26   October 30, 2019, for filing dispositive motions.1 (ECF No. 65.)
27

28                     1
                         On October 15, 2019, the deadlines were extended to December 18, 2019, for completion of
     discovery (for limited purpose), and February 18, 2020, for filing dispositive motions. (ECF No. 80.)

                                                            1
 1          On June 24, 2019, Defendants filed a motion to compel further responses to
 2   interrogatories. (ECF No. 66.) On August 16, 2019, Plaintiff filed an opposition to the motion.
 3   (ECF No. 70.) On August 22, 2019, Defendants filed a reply. (ECF No. 71.) Defendants’ motion
 4   to compel is now before the court. Local Rule 230(l).
 5   II.    PLAINTIFF’S ALLEGATIONS AND CLAIMS
 6          A.      Allegations
 7          The events at issue in the First Amended Complaint allegedly occurred at Corcoran State
 8   Prison (CSP) in Corcoran, California, when Plaintiff was incarcerated there.
 9          Plaintiff’s allegations follow.
10          On February 24, 2011, Plaintiff was housed in the Security Housing Unit (SHU). At
11   about 1:15 p.m., C/Os were releasing prisoners to the exercise modules. C/Os German, Holguin,
12   Menzie [not a defendant], Lovelady [not a defendant], and Botello [not a defendant] skipped
13   Plaintiff’s cell during yard, and then ignored him when he called them to ask why. C/O Womack
14   [not a defendant] was working in the control booth. C/Os German and Holguin came back and
15   released Plaintiff for yard last. Plaintiff stripped out and C/O German kept asking him, “What’s
16   the problem?” C/O German continued to hold Plaintiff’s clothing as he stood naked, apparently
17   expecting an answer. Plaintiff said, “I’m done stripping out, can I have my clothes back?”
18   Plaintiff got dressed and C/O German handcuffed him. As they escorted Plaintiff to the yard,
19   C/O Holguin placed Plaintiff against the wall by the exit door of the building and began pressing
20   him up against the wall. C/O German said, “You are getting your yard, so what’s the problem?”
21   Plaintiff said that C/O Holguin was pressing him hard into the wall unnecessarily. C/O German
22   said shut up or you are not going to receive yard. Plaintiff said he knows the law and has family
23   who care, so he doesn’t care what they do. German said shut up and don’t talk. They exited the
24   building and walked towards the yard cages. Sgt. Martinez [not a defendant] saw them from the
25   track holding Plaintiff aggressively and asked, “What’s going on?” Plaintiff began to tell him
26   and C/O German jerked Plaintiff to a standstill and said, “I thought I told you not to talk.” At
27   seeing this Sgt. Martinez said to just escort Plaintiff back to his cell. Upon entering the building,
28   German and Holguin slammed Plaintiff’s face into the divider of their office window. Holguin

                                                      2
 1   held Plaintiff’s face sideways against the window. German kicked Plaintiff’s legs apart making
 2   him do the splits. Holguin shouted, “Fuck the law and fuck your family.” German said, “What
 3   you wanna do?” over and over. C/O German threatened to take Plaintiff to the ground. Sgt.
 4   Martinez, C/O Menzie, C/O Lovelady, and C/O Botello entered the building. C/O Womack
 5   witnessed this from the control booth. They did nothing nor said nothing while Holguin had
 6   Plaintiff’s face pressed against the window, and German had Plaintiff’s legs unnaturally spread
 7   apart. Plaintiff said he just wanted to go to yard, and German said, “You are not going to yard,
 8   so where do you want to go, back to your cell?” Plaintiff said he wanted to talk to the Lieutenant
 9   for an excessive force interview. Martinez said, “You’ll get what you got coming, you’ll get
10   your excessive force interview.” German and Holguin escorted Plaintiff back to his cell. Plaintiff
11   suffered knots on his forehead, a swollen cheek, pain in his neck, pain on the right side of his
12   chest, and pain in the small of his back.
13          On February 26, 2011, Sergeant Hubbard [not a defendant] interviewed Plaintiff and
14   documented his injuries on video. Sergeant Rasley [not a defendant] operated the video camera.
15   Plaintiff was medically evaluated by a nurse. On February 27, 2011, an RN evaluated Plaintiff.
16   On February 29, 2011, another RN evaluated him. On March 10, 2011, German denied Plaintiff
17   his breakfast in retaliation for the excessive force allegations Plaintiff made against him. German
18   refused Plaintiff’s inmate request form asking why.
19          On April 18, 2011, C/O Cordova [not a defendant] and C/O Borgess [not a defendant]
20   retaliated against Plaintiff for the allegations he made against their coworkers German and
21   Holguin. They denied Plaintiff breakfast and lunch and then falsified his segregation record
22   saying they had delivered both to Plaintiff. Later that morning, C/O Menzie [not a defendant]
23   escorted the nurse. When the nurse delivered his medication, Plaintiff held the food port on his
24   cell and told Menzie he wanted to see the Sergeant about his breakfast and lunch being withheld.
25   Menzie continued escorting the nurse. Holguin came to Plaintiff’s cell to see if he wanted to go
26   to a disciplinary hearing. Plaintiff refused because he was holding the food port. Holguin
27   summoned Sergeant Martinez who ordered Holguin to pepper spray Plaintiff to secure the food
28   port. Holguin pepper sprayed Plaintiff, and Plaintiff released the food port and went to the middle

                                                     3
 1   of his cell, turning his back. Holguin put his pepper spray through the food port and began
 2   spraying Plaintiff in the back of his head, neck, and back. Plaintiff suffered severe burning
 3   sensations and chest pain. Borgess and another C/O escorted Plaintiff to the hospital to be
 4   evaluated. Borgess and Cordova doctored Plaintiff’s segregation records to falsely report that he
 5   had refused his breakfast and lunch. Plaintiff was moved to a different housing unit in the SHU.
 6          At some point, Hubbard and Rasley destroyed the video documenting Plaintiff’s injuries
 7   while they were still visible on February 26, 2011. Plaintiff filed a prison appeal. On May 16,
 8   2011, two sergeants took another videotaped interview of Plaintiff, but his injuries had already
 9   healed. They claimed to have lost the February 26, 2011 video.
10          On August 28, 2011, C/O Holguin and C/O Pano [not a defendant] came to Plaintiff’s
11   housing unit to escort him to the yard. They conducted an unclothed body search and then
12   handcuffed Plaintiff behind his back and began walking outside toward the yard cages. Holguin
13   told Plaintiff to pull up his boxers, which was impossible because Plaintiff was handcuffed
14   behind his back. Plaintiff told Holguin to pull his eyes up. Holguin then began escorting Plaintiff
15   to the rotunda of his housing unit. There was a cage located there and while guiding Plaintiff
16   into it, Holguin shoved Plaintiff into the wall causing pain in his shoulder. Holguin then secured
17   the cage and left. C/O Lovelady and C/O Burnitzki walked by and asked Plaintiff what was
18   going on. Plaintiff said that Holguin had used excessive force against him and the Sergeant
19   should be notified. They took no action regarding this matter. Afterward, Holguin came to the
20   rotunda to take Plaintiff back to his cell when yard time was over. Holguin, Burnitzki and C/O
21   Leal [not a defendant] took Plaintiff to his cell but did not have the control booth C/O close the
22   cell door. They came all the way into the cell with Plaintiff. Burnitzki and Holguin began
23   pushing Plaintiff back and forth to each other several times. Holguin then pushed Plaintiff into
24   the wall, jammed his left arm into Plaintiff’s back, and used his right hand to press Plaintiff’s
25   face against the wall while Burnitzki pulled on the handcuffs from behind. Holguin told Plaintiff,
26   “You’re not hit, you are going to stop disrespecting me and I don’t care about any lawsuit.”
27   Plaintiff said he did not disrespect him. Holguin was mad because he was under investigation
28   by internal affairs for previously using excessive force against Plaintiff. Burnitzki then said,

                                                     4
 1   “Internal affairs are not going to do shit.” Holguin said next time they are going to really hurt
 2   him. Holguin then pulled Plaintiff by the handcuffs to the cell door and took his handcuffs off.
 3          Plaintiff requests monetary and declaratory relief.
 4          B.      Plaintiff’s Claims – Legal Standards
 5                  1.         Excessive Force
 6          On September 11, 2017, the court found that Plaintiff states cognizable claims for use of
 7   excessive force against defendants Holguin, German, and Burnetzski. (ECF No. 21.)
 8          “What is necessary to show sufficient harm for purposes of the Cruel and Unusual
 9   Punishments Clause [of the Eighth Amendment] depends upon the claim at issue . . . .” Hudson
10   v. McMillian, 503 U.S. 1, 8 (1992). “The objective component of an Eighth Amendment claim
11   is . . . contextual and responsive to contemporary standards of decency.” Id. (internal quotation
12   marks and citations omitted). The malicious and sadistic use of force to cause harm always
13   violates contemporary standards of decency, regardless of whether or not significant injury is
14   evident. Id. at 9; see also Oliver v. Keller, 289 F.3d 623, 628 (9th Cir. 2002) (Eighth Amendment
15   excessive force standard examines de minimis uses of force, not de minimis injuries)). However,
16   not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Id. at 9.
17   “The Eighth Amendment’s prohibition of cruel and unusual punishments necessarily excludes
18   from constitutional recognition de minimis uses of physical force, provided that the use of force
19   is not of a sort ‘repugnant to the conscience of mankind.’” Id. at 9-10 (internal quotations marks
20   and citations omitted).
21          “[W]henever prison officials stand accused of using excessive physical force in violation
22   of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was
23   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
24   cause harm.” Id. at 7. “In determining whether the use of force was wanton and unnecessary, it
25   may also be proper to evaluate the need for application of force, the relationship between that
26   need and the amount of force used, the threat reasonably perceived by the responsible officials,
27   and any efforts made to temper the severity of a forceful response.” Id. (internal quotation marks
28


                                                      5
 1   and citations omitted). “The absence of serious injury is . . . relevant to the Eighth Amendment
 2   inquiry, but does not end it.” Id.
 3                  2.      Retaliation
 4          On September 11, 2017, the court found that Plaintiff states a cognizable claim for
 5   retaliation against defendant Holguin. (ECF No. 21.)
 6          Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
 7   petition the government may support a § 1983 claim. Rizzo v. Dawson, 778 F.2d 527, 532 (9th
 8   Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.
 9   Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First
10   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
11   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
12   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
13   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
14   567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);
15   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
16          An allegation of retaliation against a prisoner’s First Amendment right to file a prison
17   grievance is sufficient to support a claim under § 1983. Bruce v. Ylst, 351 F.3d 1283, 1288 (9th
18   Cir. 2003). The court must “‘afford appropriate deference and flexibility’ to prison officials in
19   the evaluation of proffered legitimate penological reasons for conduct alleged to be retaliatory.”
20   Pratt, 65 F.3d at 807 (9th Cir. 1995) (quoting Sandin v. Conner, 515 U.S. 472, 482 (1995)). The
21   burden is on Plaintiff to demonstrate “that there were no legitimate correctional purposes
22   motivating the actions he complains of.” Pratt, 65 F.3d at 808.
23   III.   MOTION TO COMPEL RESPONSES TO INTERROGATORIES
24          Legal Standards -- Federal Rules of Civil Procedure 26(b), 33(a), and 37(a)
25          Under Rule 26(b), “[U]nless otherwise limited by court order, the scope of discovery is
26   as follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to
27   any party’s claim or defense and proportional to the needs of the case, considering the importance
28   of the issues at stake in the action, the amount in controversy, the parties’ relative access to

                                                     6
 1   relevant information, the parties’ resources, the importance of the discovery in resolving the
 2   issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.
 3   Information within this scope of discovery need not be admissible in evidence to be
 4   discoverable.” Fed. R. Civ. P. 26(b)(1).
 5          Under Rule 33(a), “[u]nless otherwise stipulated or ordered by the court, a party may
 6   serve on any other party no more than 25 written interrogatories, including all discrete subparts.
 7   Fed. R. Civ. P. 33(a)(1). An interrogatory may relate to any matter that may be inquired into
 8   under Rule 26(b), and [a]n interrogatory is not objectionable merely because it asks for an opinion
 9   or contention that relates to fact or the application of law to fact. Fed. R. Civ. P. 33(a)(2)
10   (quotation marks omitted). Each interrogatory must, to the extent it is not objected to, be
11   answered separately and fully in writing under oath, Fed. R. Civ. P. 33(b)(3), and the grounds for
12   objecting to an interrogatory must be stated with specificity, Fed. R. Civ. P. 33(b)(4); Davis v.
13   Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981). Any ground not stated in a timely objection is
14   waived unless the court, for good cause, excuses the failure. Fed. R. Civ. P. 33(c). The
15   responding party shall use common sense and reason. E.g., Collins v. Wal-Mart Stores, Inc., No.
16   06-2466-CM-DJW, 2008 WL 924935, *8 (D. Kan. Apr. 30, 2008).                   A party answering
17   interrogatories cannot limit his answers to matters within his own knowledge and ignore
18   information immediately available to him or under his control. Essex Builders Group, Inc. v.
19   Amerisure Insurance Co., 230 F.R.D. 682, 685 (M.D. Fla. 2005). A responding party is not
20   generally required to conduct extensive research in order to answer an interrogatory, but a
21   reasonable effort to respond must be made. Gorrell v. Sneath, 292 F.R.D. 629, 629 (E.D. Cal.
22   Apr. 5, 2013); L.H. v. Schwarzenegger, No. S-06-2042 LKK GGH, 2007 WL 2781132, *2 (E.D.
23   Cal. Sep. 21, 2007). If a party cannot furnish details, he should say so under oath and say why
24   and set forth the efforts used to obtain the information, and cannot plead ignorance to information
25   that is from sources within his control. Milner v. National School of Health Technology, 73
26   F.R.D. 628, 632 (E.D. Pa. 1977). “However, where the answer states that no record exists, the
27   court cannot compel the impossible.” Id. at 633 (citing Moss v. Lane Co., 50 F.R.D. 122, 128
28   (W.D. Va. 1970), aff’d in part, remanded in part, 471 F.2d 853 (4th Cir. 1973)). A sworn answer

                                                     7
 1   indicating a lack of knowledge and no means of obtaining knowledge is not objectionable.
 2   Milner, 73 F.R.D. at 633 (citing Brennan v. Glenn Falls Nat. Bank & Trust Co., 19 F.R.Serv.2d
 3   721, 722-23 (N.D.N.Y. 1974)). The responding party has a duty to supplement any responses if
 4   the information sought is later obtained or the response provided needs correction. Fed. R. Civ.
 5   P. 26(e)(1)(A).
 6           Under Rule 37 of the Federal Rules of Civil Procedure, “[a] party seeking discovery may
 7   move for an order compelling an answer, designation, production, or inspection.” Fed. R. Civ.
 8   P. 37(a)(3)(B). The court may order a party to provide further responses to an “evasive or
 9   incomplete disclosure, answer, or response.” Fed. R. Civ. P. 37(a)(4). “District courts have
10   ‘broad discretion to manage discovery and to control the course of litigation under Federal Rule
11   of Civil Procedure 16.’” Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting
12   Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)). Generally, if the
13   responding party objects to a discovery request, the party moving to compel bears the burden of
14   demonstrating why the objections are not justified. E.g., Grabek v. Dickinson, No. CIV S–10–
15   2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Ellis v. Cambra, No. 1:02–cv–
16   05646–AWI–SMS (PC), 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). This requires the
17   moving party to inform the court which discovery requests are the subject of the motion to
18   compel, and, for each disputed response, why the information sought is relevant and why the
19   responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack v.
20   Virga, No. CIV S–11–1030 MCE EFB P., 2011 WL 6703958, at *3 (E.D. Cal. Dec. 21, 2011).
21   IV.     INTERROGATORIES AND RESPONSES AT ISSUE2
22           Defendant German’s Interrogatory No. 8:
23           Describe all injuries that you have ever sustained to your neck, shoulder, face, back, and
24   left arm prior to February 24, 2011.
25   ///
26

27
                       2
                        Defendants’ First Set of Interrogatories from defendants German, Holguin, and Burnitzki,
28   dated May 25, 2018, can be found at ECF No. 66-2 at 5-40 (Exhs. A, B, & C.)) Plaintiff’s Supplemental
     Responses to the Interrogatories at issue, dated June 3, 2019, can be found at ECF No. 66-2 at 130-141 (Exh. N.))

                                                             8
 1          Plaintiff’s Supplemental Response to Defendant German’s Interrogatory No. 8:
 2          Objection. Vague as to “injury.” Plaintiff cannot reasonably list every nick to his face
 3   from shaving, etc. It’s overly broad and unduly burdensome to list every “injury” to face, back,
 4   shoulder, neck and left arm from birth to 2/24/11. It is also irrelevant because Plaintiff is entitled
 5   to full compensation for all damage proximately resulting from defendants’ acts, even though his
 6   injuries may have been aggravated by reason of his preexisting physical or mental condition.
 7   Henderson v. U.S., 328 F.2d 502 (5th Cir. 1964).
 8   ///
 9          Defendant German’s Interrogatory No. 9:
10          For all injuries described in your response to Interrogatory No. 8, describe any care you
11   received for those injuries. For each instance, provide the dates of care or treatment by any health
12   care practitioner, the name of each health care practitioner providing such treatment, and the
13   address where each named health care practitioner man be located.
14          Plaintiff’s Supplemental Response to Defendant German’s Interrogatory No. 9:
15          Objection. Vague, overly broad, unduly burdensome and irrelevant for reasons described
16   in supplemental response to interrogatory No. 8.
17   ///
18          Defendant German’s Interrogatory No. 10:
19          Describe all interaction or communication with Defendant German prior to February 24,
20   2011. For each instance, provide the dates of such interaction or communication and state
21   whether any communication was verbal or written.
22          Plaintiff’s Response to Defendant German’s Interrogatory No. 10:
23          Objection. Vague as to “interaction” or “communication.” Furthermore, Defendant
24   worked in plaintiff’s building for months. It would be overly broad and unduly burdensome
25   listing every time he served my breakfast tray, picked up my trash, escorted me to yard, library,
26   etc.
27   ///
28   ///

                                                       9
 1          Defendant German’s Interrogatory No. 11:
 2          Describe all interaction or communication with Defendant German after February 24,
 3   2011. For each instance, provide the dates of such interaction and communication and state
 4   whether any communication was verbal or written.
 5          Plaintiff’s Supplemental Response to Defendant German’s Interrogatory No. 11:
 6          “Objection. Vague and unduly burdensome and overly broad for same reasons described
 7   in supplemental response to interrogatory No. 11.
 8   ///
 9          Defendant Burnitzki’s Interrogatory No. 8:
10          Describe all injuries that you have ever sustained to your neck, shoulder, face, back, and
11   left arm prior to August 28, 2011.
12          Plaintiff’s Supplemental Response to Defendant Burnitzki’s Interrogatory No. 8:
13          Objection. Vague as to “injury.” Plaintiff cannot reasonably list every nick to his face
14   from shaving, etc. It’s overly broad and unduly burdensome to list every “injury” to face, back,
15   shoulder, neck and left arm from birth to 2/24/11. It is also irrelevant because Plaintiff is entitled
16   to full compensation for all damage proximately resulting from defendants’ acts, even though his
17   injuries may have been aggravated by reason of his preexisting physical or mental condition.
18   Henderson v. U.S., 328 F.2d 502 (5th Cir. 1964).
19   ///
20          Defendant Burnitzki’s Interrogatory No. 9:
21          For all injuries described in your response to Interrogatory No. 8, describe any care you
22   received for those injuries. For each instance, provide the dates of care or treatment by any health
23   care practitioner, the name of each health care practitioner providing such treatment, and the
24   address where each named health care practitioner man be located.
25          Plaintiff’s Supplmental Response to Defendant Burnitzki’s Interrogatory No. 9:
26          Objection. Vague, overly broad, unduly burdensome and irrelevant for reasons described
27   in supplemental response to interrogatory No. 8.
28   ///

                                                      10
 1          Defendant Burnitzski’s Interrogatory No. 10:
 2          Describe all interaction or communication with Defendant Burnitzki prior to August 28,
 3   2011. For each instance, provide the dates of such interaction and communication and state that
 4   communication was verbal or written.
 5          Plaintiff’s Response to Defendant Burnitzski’s Interrogatory No. 10:
 6          Objection. Vague as to “interaction” and “communication.” Furthermore, Defendant
 7   worked in Plaintiff’s building for months. It would be overly broad and unduly burdensome
 8   listing every time he served my breakfast tray, picked up my trash, escorted me to yard, library,
 9   etc.
10   ///
11          Defendant Burnitzki’s Interrogatory No. 11:
12          Describe all interaction or communication with Defendant Burnitzki after August 28,
13   2011. For each instance, provide the dates of such interaction and communication and state
14   whether that communication was verbal or written.
15          Plaintiff’s Supplemental Response to Defendant Burnitzki’s Interrogatory No. 11:
16          Objection. Vague and unduly burdensome and overly broad for same reasons described
17   in supplemental response to interrogatory No. 10.
18   ///
19          Defendant Holguin’s Interrogatory No. 9:
20          Describe all injuries that you have ever sustained to your neck, shoulder, face, back, and
21   left arm prior to February 24, 2011. For each instance, provide the dates of care or treatment by
22   each health care practitioner, the name of each health care practitioner, and the address where
23   each health care practitioner is located.
24          Plaintiff’s Supplemental Response to Defendant Holguin’s Interrogatory No. 9:
25          Objection. Vague as to “injury.” Plaintiff cannot reasonably list every nick to his face
26   from shaving, etc. It’s overly broad and unduly burdensome to list every “injury” to face, back,
27   shoulder, neck and left arm from birth to 2/24/11. It is also irrelevant because Plaintiff is entitled
28   to full compensation for all damage proximately resulting from defendants’ acts, even though his

                                                      11
 1   injuries may have been aggravated by reason of his preexisting physical or mental condition.
 2   Henderson v. U.S., 328 F.2d 502 (5th Cir. 1964).
 3   ///
 4          Defendant Holguin’s Interrogatory No. 10:
 5          For all injuries described in your response to Interrogatory No. 9, describe any care you
 6   received for those injuries. For each instance, provide the dates of care or treatment by any health
 7   care practitioner, the name of each health care practitioner providing such treatment, and the
 8   address where each named health care practitioner may be located.
 9          Plaintiff’s Supplemental Response to Defendant Holguin’s Interrogatory No. 10:
10          Objection. Vague, overly broad, unduly burdensome and irrelevant for reasons described
11   in supplemental response to interrogatory No. 9.
12   ///
13          Defendant Holguin’s Interrogatory No. 11:
14          Describe all interaction or communication with Defendant Holguin prior to February 24,
15   2011. For each instance, provide the dates of such interaction and communication and state
16   whether any communication was verbal or written,
17          Plaintiff’s Supplemental Response to Defendant Holguin’s Interrogatory No. 11:
18          Objection. Vague as to “interaction” or “communication.” Furthermore, Defendant
19   worked in plaintiff’s building for months. It would be overly broad and unduly burdensome
20   listing every time he served my breakfast tray, picked up my trash, escorted me to yard, library,
21   etc.
22   ///
23   V.     DEFENDANTS’ MOTION
24          Defendants request a court order compelling Plaintiff to respond to several of Defendants’
25   interrogatories on the ground that Plaintiff’s responses were clearly deficient and he failed to
26   adequately supplement them. On May 25, 2018, Defendants served Plaintiff with written
27   discovery. (Hennes Decl., ECF No. 66-2 at 1 ¶ 2.). After Plaintiff failed to timely respond to
28   this discovery, Defendants moved to compel responses. (ECF No. 38.) This prompted Plaintiff

                                                     12
 1   to finally provide responses on January 29, 2019, more than seven months after the discovery
 2   was originally propounded, prompting Defendants to withdraw their motion to compel. (Hennes
 3   Decl., ECF No. 66-2 at 3 ¶ 6.) However, Defendants argue that several of the responses were
 4   inadequate, with Plaintiff blatantly refusing to provide any information. After some written
 5   attempts to meet and confer, Plaintiff has now served supplemental responses that are again
 6   inadequate.
 7           As for Plaintiff’s responses to the three identical interrogatories requesting Plaintiff to
 8   describe his “injuries,” – Defendant German’s Interrogatory No. 8, Defendant Burnitzki’s
 9   Interrogatory No. 8, and Defendant Holguin’s Interrogatory No. 9 – Defendants argue that
10   Plaintiff’s objection is vague and unmeritorious. Defendants also argue that Plaintiff’s objection
11   demonstrates the relevance of the interrogatory because Plaintiff asserts that he is entitled to
12   damages proximately resulting from Defendants’ actions and alludes to possible preexisting
13   physical or mental conditions, yet he refuses to provide any information about any preexisting
14   injuries.
15           As for Plaintiff’s objections to the three similar interrogatories asking Plaintiff to describe
16   the care he received for his injuries, dates of care, and names and addresses of health care
17   providers – Defendant German’s Interrogatory No. 9, Defendant Burnitzki’s Interrogatory No.
18   9, and Defendant Holguin’s Interrogatory No. 10 – Defendants argue that the objections are
19   clearly deficient because they lack merit. Plaintiff relies on his objections from the previous
20   interrogatory. Defendants contend that the care Plaintiff received for any injuries previously
21   sustained on the areas of his body implicated in this lawsuit is clearly relevant and Plaintiff is not
22   justified by his non-specific objections in his refusal to provide any response.
23           As for Plaintiff’s responses to the similar interrogatories requesting Plaintiff to describe
24   his interaction with each of the Defendants before and after the date of the incidents at issue –
25   Defendant German’s Interrogatories Nos. 10 and 11, Defendant Burnitzki’s Interrogatories Nos.
26   10 and 11, and Defendant Holguin’s Interrogatory No. 11 – Defendants argue that Plaintiff offers
27   no information in response to the interrogatory, and Plaintiff’s objection is unmeritorious because
28   ///

                                                       13
 1   the interrogatory is not overly broad and is relevant, particularly with respect to any claim that
 2   Defendants were motivated to harm Plaintiff due to their previous interactions.
 3   VI.     PLAINTIFF’S OPPOSITION
 4           Plaintiff argues that Defendants’ motion to compel fails to establish the relevance of the
 5   interrogatories to Defendants’ defense or how Plaintiff’s objections are not justified. Plaintiff
 6   stands by his objections and argues that Defendants have not made any attempt to reasonably
 7   limit the time spans for which they request information.
 8           For the three identical interrogatories requesting Plaintiff to describe his “injuries,” –
 9   Defendant German’s Interrogatory No. 8, Defendant Burnitzki’s Interrogatory No. 8, and
10   Defendant Holguin’s Interrogatory No. 9 – Plaintiff notes that the time span for the information
11   requested is the past 30 years of Plaintiff’s life. Plaintiff argues that Defendants have not
12   attempted to clarify what type of injury information they seek. Plaintiff argues that his injuries
13   for the past 30 years are not relevant to Defendants’ claims that they did not use force on 2/24/11
14   and 8/28/11, and that defendant Holguin only used pepper spray against Plaintiff to secure the
15   food port on 4/18/11. Plaintiff also argues that his past injuries are not relevant to damages in
16   this case because Plaintiff is entitled to damages even if his injuries by Defendants aggravated
17   preexisting physical or mental injuries.
18           For the three similar interrogatories asking Plaintiff to describe the care he received for
19   his injuries, dates of care, and names and addresses of health care providers – Defendant
20   German’s Interrogatory No. 9, Defendant Burnitzki’s Interrogatory No. 9, and Defendant
21   Holguin’s Interrogatory No. 10 – Plaintiff stands by his objections that the interrogatories are
22   vague, overly broad, and irrelevant. Plaintiff argues that Defendants have not met their burden
23   to explain why the information sought is relevant and why Plaintiff’s objections are not
24   meritorious. Plaintiff claims that Defendants use circular reasoning, stating that the care Plaintiff
25   received for the injuries to areas of his body implicated in the current lawsuit is relevant because
26   it is “clearly relevant.”
27           With respect to the interrogatories requesting Plaintiff to describe his interactions with
28   each of the Defendants before and after the date of the incidents at issue – Defendant German’s

                                                      14
 1   Interrogatories Nos. 10 and 11, Defendant Burnitzki’s Interrogatories Nos. 10 and 11, and
 2   Defendant Holguin’s Interrogatory No. 11 – Plaintiff stands by his objections on the grounds that
 3   they are vague as to “interaction” or “communication,” and they are overly broad and
 4   burdensome because the Defendants have worked in Plaintiff’s building for months and Plaintiff
 5   interacts with them frequently. Plaintiff argues that Defendants have not clarified the nature of
 6   the interactions for which they seek information, or made any attempt to limit the time span other
 7   than distinguishing before and after the events at issue. Plaintiff disagrees with Defendants’
 8   assertion that the interrogatories are relevant to whether Defendants were motivated to harm
 9   Plaintiff due to previous interaction, because Plaintiff makes no such claim. Plaintiff also argues
10   that Defendants’ explanation that the interrogatories are relevant to potential impeachment at trial
11   is “speculative fishing” that does not warrant a response by Plaintiff.
12   VII.   DISCUSSION
13          Generally, a discovery request without any temporal or other reasonable limitation is
14   objectionable on its face as overly broad. See, e.g., Ehrlich v. Union Pacific R.R. Co., 302 F.R.D.
15   620, 625 (D. Kan. 2014); Johnson v. Kraft Foods North America, Inc., 236 F.R.D. 535, 541-542
16   (D. Kan. 2006). A document request or interrogatory is also overly broad or unduly burdensome
17   on its face if it: “(1) uses an omnibus term such as ‘relating to’ or ‘concerning,’ and (2) applies
18   to a general category or group of documents or a broad range of information.” Moses v. Halstead,
19   236 F.R.D. 667, 672 (D. Kan. 2006). “Despite the overly broad nature of [a discovery request],
20   a party typically has a duty to respond to it to the extent the [discovery request] is not
21   objectionable and can be narrowed to an appropriate scope.” Id. “This rule does not apply,
22   however, and the Court will not compel further response, when inadequate guidance exists to
23   determine the proper scope of the [discovery request].” Id. In addition, when a discovery request
24   “is overly broad on its face or when relevancy is not readily apparent, the party seeking discovery
25   has the burden to show the relevancy of the request.” Johnson, 236 F.R.D. at 542 n.20.
26          The discovery process is subject to the overriding limitation of good faith, and callous
27   disregard of discovery responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp.
28   Co., 669 F.2d 1242, 1246 (9th Cir. 1981) (quotation marks and citation omitted). Defendants

                                                     15
 1   have not met their burden to inform the court why Plaintiff’s objections are unmeritorious and
 2   why the information requested is relevant. Stating that Plaintiff’s objections are “vague and
 3   unmeritorious,” “clearly deficient because they lack merit,” and “unmeritorious because the
 4   interrogatory is not overly broad” are not sufficient to explain why the objections are
 5   unmeritorious. Defendants assert that the information requested is relevant for specific purposes,
 6   such as to show whether previous interactions between Plaintiff and Defendants motivated
 7   Defendants to harm Plaintiff, but they have not narrowed the scope of the discovery requested to
 8   reflect those purposes or other purposes. Instead of arguing that the interrogatories are not vague
 9   or overly broad, it would have benefited the parties for Defendants to clarify, for example, that
10   they are seeking “injuries to Plaintiff that had lasting effects and required medical care from a
11   health care practitioner.” All of Plaintiff’s injuries are not of consequence in determining this
12   action. After Plaintiff raised his objections, Defendants should have reasoned that the scope of
13   their interrogatories should be narrowed in time span, type of injury, and/or type of interaction
14   with Defendants, but they did not.
15          Accordingly, Defendants’ motion to compel shall be denied.
16   VIII. CONCLUSION
17          Based on the foregoing, IT IS HEREBY ORDERED that Defendants’ motion to compel,
18   filed on June 24, 2019, is DENIED.
19
     IT IS SO ORDERED.
20

21      Dated:     December 5, 2019                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                     16
